Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 02/15/2022 as an applicant’s reply to the previous restriction requirement. Claims 1-9 are elected without traverse and are currently pending. Claims 10-19 are non-elected.

Priority
Current application, US Application No. 16/247,838, is filed on 01/25/2019.

Specification
	The disclosure is objected to because of the following informalities: In Par. 0079 and 0087, the phrase “the CCTV system 216 shown in FIGS. 1 and 2” should be replaced with “the CCTV system 216 shown in FIG. 2” because 216 cannot be located in Fig. 1.  
	In par. 0081, the sentence “The determined quantity video pixels may then be converted into physical measurements by utilizing Equation” should be replaced with “The determined quantity video pixels may then be converted into physical distance by utilizing Equation” or with an appropriate sentence for clarity because the word “measurements” can be interpreted as actions of performing a distance measurement while the word is intended as a value, i.e. a distance. 
see the missing locations highlighted with red circles below)

    PNG
    media_image1.png
    896
    657
    media_image1.png
    Greyscale

As per par. 0084, equation (3) is missing the definition of Wdp and F0. The equation should include “wherein Wdp is weight per unit length of the drill string and F0 is an overpull of the drill string” or an appropriate phrase for readability. As per par. 0089 and 0092, the phrase “elevator 116” appears contradicting with “a top drive 116” [0047--48, 0050, 0058-0063, 0065 and so on] and “elevator 129” [0048, 0059-0060, 0063 and as on].
Appropriate correction is required.

Claim Objections
	Claims 5, 6 and 7 are objected to because of the following informalities:  As per claims 5 and 6, the limitation “physical measurements” should be replaced with “a physical distance” or with an appropriate phrase for clarity because the word “measurements” can be interpreted as actions of performing a measurement while the word is intended as a value, i.e. a distance.  As per claim 7, the limitation “a distance between upper eyes of tubular handling assembly links of the top drive” should be replaced with “a distance between upper eyes of tubular handling assembly links of the top drive and the top of the elevator” or with an appropriate phrase for a correct grammar according to a consistent context of limitations. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method comprising: (1.A)
operating a video camera to generate a video signal comprising images encompassing a top of a tubular extending above an elevator of a drill rig at an oil and gas wellsite while the tubular is retained by the elevator; (1.B)
and operating a processing system to process the video signal to determine a height of the top of the tubular relative to the rig floor of the drill rig, (1.C)
wherein the processing system comprises a processor and a memory storing a computer program code (1.D)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).

For example, the  highlighted limitation/step (1.B) are treated by the Examiner as belonging to Mental Process grouping as the limitations/steps involves observation/judgement while the highlighted limitation/step (1.C) are treated as belonging to Mathematical Concept or the combination of Mathematical Concept or Mental Process as the limitation includes mathematical equation (see [0081-0082, eq. 1]) and observation/judgement.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
uplicated elements are not repeated)
In Claim 1: “A system”, “operating a video camera to generate a video signal”, “operating a processing system” and “the processing system comprises a processor and a memory storing a computer program code”
In Claim 2: “the tubular is a section of drill pipe”;
In Claim 3: “the tubular is a section of casing”;
In Claim 8: “the tubular is an upper tubular threadedly coupled with a lower tubular extending from a wellbore to a stick up height”;
In Claim 9: “a first video camera”, “tripping the tubular within a wellbore”, “operating a second video camera to generate a second video signal”, and “cause the tripping of the tubular within the wellbore to stop when the determined height of the top of the tubular reaches a predetermined stick up height”;
As per claim 1, the additional element in the preamble “A method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitation/step “operating a video camera to generate a video signal” represents a mere data collection step and it only adds insignificant extra solution activity to the judicial exception. The limitations, step and element, “operating a processing system” and “the processing system comprises a processor and a memory storing a computer program code” represent a use of a general computer and it only adds insignificant extra solution to the judicial exception. “a processing system” is not particular in the art.
As per claims 2 and 3, the limitations/elements “the tubular is a section of drill pipe” and “the tubular is a section of casing” can be interpreted as mental processing as they involve observation/judgement. Even if they are interpreted as tangible elements, the elements “drill pipe” and “a section of casing” are not particular in the art.
As per claim 8, the limitation/element “the tubular is an upper tubular threadedly coupled with a lower tubular extending from a wellbore to a stick up height” can be interpreted as mental processing as it involves observation/judgement. Even if it is interpreted as a tangible element, the element is not particular in the art.
As per claim 9, use of two cameras, tripping a tubular within a wellbore and stopping when the top of the tubular reaches a certain height, as processed by the judicial exception, is interpreted as integrating judicial exception into a practical application (Step 2A prong 2 test). Therefore claim 9 is patent eligible.
In conclusion, the above additional elements recited in claims 1-8, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
See below cited in the list of prior art)
	Claims 1-8, therefore, are not patent eligible.

Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 3-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (WO 2017210033 A1), hereinafter ‘Zhang’.
As per claim 1, Zhang discloses 
	A method comprising: (A method for completing a drilling operation at a rig site [abs], the system and methods … in association with any type of drilling rig [0015])
	operating a video camera to generate a video signal comprising images encompassing a top of a tubular extending above an elevator of a drill rig at an oil and gas wellsite while the tubular is retained by the elevator; (capturing an image of a tubular at a rig site [claim 8], video camera [0029, claim 3], traveling block 114 [0016, Fig. 1]. Lifting block 12,  the drilling rig 100 may include any means to rotate and drive a tubular known in the art [0017])
	and operating a processing system to process the video signal to determine a height of the top of the tubular relative to the rig floor of the drill rig, wherein the processing system comprises a processor and a memory storing a computer program code. (a processor receiving an input from the at least one 

As per claim 3, Zheng discloses claim 1 set forth above.
Zheng further discloses  the tubular is a section of casing. (tubular may also refer, for example, to casing string [0019])

As per claim 4, Zheng discloses claim 1 set forth above.
Zheng further discloses  operating the processing system comprises determining a distance between the top of the tubular and the top of the elevator by determining a quantity of video pixels spanning between the top of the tubular box end and the top of the elevator, and wherein the determined quantity of video pixels is indicative of the distance between the top of the tubular and the top of the elevator. (calculate a distance from the end of the tubular 104 to the other element, images in pixels, determine a conversion between pixels and physical length and the distance between the object and the image capturing device [0033])

As per claim 5, Zheng discloses claim 4 set forth above
Zheng further discloses  converting the determined quantity of video pixels to physical measurements. (determine a conversion between pixels and physical length and the distance between the object and the image capturing device [0033]).

As per claim 8, Zheng discloses claim 1 set forth above.
Zheng discloses the tubular is an upper tubular threadedly coupled with a lower tubular extending from a wellbore to a stick up height (Fig. 1-3) and determining length of the upper tubular based on the stick up height and the determined height of the top of the upper tubular from the rig floor (calculate a distance between the end of the at least one tubular and another element [claim 1], an image of the lower end of a tubular 304 and the upper end of the stick-up 330 [0038, Fig. 1], calculating the stick-up height of the tubular above a rig floor [claim 12]).

As per claim 9, Zheng discloses claim 1 set forth above.
Zheng further discloses the video camera is a first video camera, wherein the video signal is a first video signal, (video camera [0029, claim 3]) and wherein the method further comprises:
	tripping the tubular within a wellbore; (drill string … composed of tubulars, tripping in [0018])
	operating a second video camera to generate a second video signal comprising images encompassing the top of the tubular extending above the elevator while the tubular is retained by the elevator; (one or more imaging devices 132 [0029, Fig. 1])
and operating a processing system to:
	process the second video signal to determine the height of the top of the tubular relative to the rig floor of the drill rig; (a processor receiving an input from the at least one imaging device and configured to calculate a distance between the end of the at 
	and cause the tripping of the tubular within the wellbore to stop when the determined height of the top of the tubular reaches a predetermined stick up height. (If the distance is determined to be a desired value, the processor 334 may trigger the command … to stop [0039], well bore equipment lifting the drill string … to be stopped when the joint is at a height at which it can be broken so that the uppermost tubular … may be removed from the drill string [0041]).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Orban (WO 2017132297 A2), hereinafter ‘Orban’.
As per claim 2, Zheng discloses claim 1 set forth above.
Zheng is silent regarding the tubular being a section of drill pipe.

Orban discloses the tubular being a section of drill pipe (tubulars, such as drill pipe, drill collars, and casing joints [0065, Fig. 1]).



As per claim 6, Zheng discloses claim 5 set forth above.
Zheng further discloses 
	converting the determined quantity of video pixels to physical measurements is based on: (determine a conversion between pixels and physical length [0033])
	a radial distance of the drill pipe from the video camera; (The distance from the imaging device 132 to a reference object [0033])
	a focal length of the video camera; (the focal length of a lens of the imaging device 132 [0033])
	and height of the images. (the size of the entire image in pixels [0033])

Although Zheng discloses a location of an image sensor of the video camera; (location of the imaging device [0032]), but is not explicit on the height of the image sensor.

Orban discloses the height of the image sensor ( 408, 406 [Fig. 10])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Zheng in view of Orban to use a height of an image sensor of the video camera for an accurate determination of tubular measurements.

As per claim 7, Zheng discloses claim 1 set forth above.
Although Zheng discloses determining the height of the top of the tubular from the rig floor (calculating the stick-up height of the tubular above a rig floor [claim 12]), Zheng is silent regarding the remaining limitations.

Orban discloses 
	a measurement of tubular based on a block position having a known distance between a predetermined reference point of a traveling block or top drive of the drill rig and the rig floor; (reference positions 402, 404, traveling block 118[0029, 0037, Fig. 10])
	a distance between upper eyes of tubular handling assembly links of the top drive; (410, 412 [Fig. 10])
	a distance between lower eyes of the tubular handling assembly links and the top of the elevator; (323,418 [Fig. 10])
	and a distance between the upper eyes and the lower eyes. (412, 323, 418 [Fig. 10])



Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Orban (US 20170159381 A1) discloses system, method, and apparatus for connecting tubulars, of which the method includes determining an elevation of a drilling device above a rig floor, lowering a first tubular connected to the drilling device toward a second tubular by lowering the drilling device, and so on [abs].
	Hebebrand (US 20170044854 A1) discloses construction of a wellbore including an alignment assembly configured to align a tool with a top drive unit to facilitate automatic tool installation during rig up [abs].

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865